The Chancellor.
The question which will be involved -in this case, if it proceeds to a hearing on the merits, will be, .whether the defendant has abandoned his wife or separated fhimself from her and refused or neglected to maintain and provide for her: Rev. Stat. 924, sec. 40. -The bill contains no .charge that he has neglected or refused to provide for her in his *477own house; .nor does it show any sincere desire on her-part to . go back to his house and live with him as a wife and be maintained and supported by him there; nor is there any sufficient reason offered in the bill why she again left her husband’s house the morning after she returned from the state of New York, ft is her duty to live with her husband unless there be some sufficient reason for leaving his house; and if she has left it without sufficient reason, it is her duty to .return.
The nature of the case made by the bill may be .considered on an application for alimony pending the suit. In this case an order will be made for a weekly allowance of two dollars and fifty cents, for or towards the support of the child of the complainant while she keeps the child, until the further order of the court. The other branch of the motion is denied.
Order accordingly.